DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Objections
4.	Claim 2 is objected to because of the following informalities:Claim 2, lines 1-2: the indefinite article “an” should be replaced with “a” (a [an] notifier…)Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being Okada by (US-PGPUB 2011/0229115). 
 	Regarding claim 1, Okada discloses an interchangeable lens (An interchangeable lens 101, see fig. 2 and paragraph 0030) communicable with an accessory (Accessory 105; see fig. 2 and paragraph 0030) and an image pickup apparatus (Camera body 109; see fig. 2 and paragraph 0030), the interchangeable lens comprising: 
 	a communicator configured to communicate with the accessory and the image pickup apparatus (Communication terminals 104; see fig. 4 and paragraphs 0030, 0034, 0039); and 
 	a memory (Storage unit inside the in-lens CPU 102; see fig. 2 and paragraph 0034) configured to store information corresponding to a type of accessory (Storing optical specific information related to the newly required BP value; see paragraph 0034), wherein the communicator acquires information on the type of the accessory by communicating with the accessory (The in-EXT CPU 106 transmits a focal distance information request command to the in-lens CPU 102 to acquire focal distance information which is one piece of information necessary to change the BP and the in-EXT CPU 106 transmits an object distance information request command to the in-lens CPU 102 to acquire object distance information which is one piece of information necessary to change the BP; see figs. 2-3 and paragraphs 0045-0046), and wherein the communicator transmits optical information corresponding to the type of the accessory to the image pickup apparatus (Lens 101 transmits focal distance information and object distance information related to the requested BP. Then, in-EXT CPU 106 calculates a new BP corresponding to the extender from the acquired focal distance information and the object distance information. Finally, in step S307, the in-EXT CPU 106 transmits the new calculated BP to the in-camera CPU 110; see figs. 2-3 and paragraphs 0044-0046). 

 	Regarding claim 2, Okada discloses everything claimed as applied above (see claim 1). In addition, Okada discloses an notifier configured to inform the image pickup apparatus of information on a communication method used in the communicator (When communication blocking switch 103 is connected, then a direct communication between the camera and the lens is executed; see paragraph 0054 and fig. 2). 

 	Regarding claim 3, Okada discloses everything claimed as applied above (see claim 1). In addition, Okada discloses the interchangeable lens is attachable to the image pickup apparatus via the accessory (An accessory 105 mounted between the interchangeable lens 101 and the camera body 109; see fig. 2 and paragraph 0030). 

 	Regarding claim 4, Okada discloses everything claimed as applied above (see claim 1). In addition, Okada discloses the interchangeable lens is communicable with the image pickup apparatus using a first communication method via a first communication line group (Using a direct communication method when the communication terminals of section 104 are connected to the communication terminals of section 103; see fig. 2 and paragraphs 0040, 0043) and wherein the communication with the accessory is executed using a second communication method via a second communication line group which is different from the first data line group (Using an indirect communication method when communication terminals 104 are only connected to communication terminals 107 and section 103 is disconnected; see fig. 2 and paragraphs 0040, 0043).  
  
 	Regarding claim 5, Okada discloses everything claimed as applied above (see claim 4). In addition, Okada discloses the first communication line group consists of 3 lines (When the communication terminals of section 104 are connected to the communication terminals of section 103; see fig. 2 and paragraphs 0040, 0043) and the second communication line group consists of 2 data lines (When communication terminals 104 are only connected to communication terminals 107 and section 103 is disconnected; see fig. 2 and paragraphs 0040, 0043).  

 	Regarding claim 6, Okada discloses an accessory (Accessory 105; see fig. 2) attachable to an interchangeable lens (Interchangeable lens 101, see fig. 2 and paragraph 0030), the accessory comprising a communicator (Terminals 107, 108; see fig. 2 and paragraph 0039) configured to communicate with the interchangeable lens (see paragraph 0039), wherein the communicator transmits information on the accessory to the interchangeable lens by communicating with the interchangeable lens (The in-EXT CPU 106 transmits a focal distance information request command to the in-lens CPU 102 to acquire focal distance information which is one piece of information necessary to change the BP and the in-EXT CPU 106 transmits an object distance information request command to the in-lens CPU 102 to acquire object distance information which is one piece of information necessary to change the BP; see figs. 2-3 and paragraphs 0045-0046), and wherein the information on the accessory is information on a type of the accessory or optical information on the accessory (Requesting specific focal and object distance related to the newly required BP; see paragraphs 0044-0046).  

 	Regarding claim 7, Okada discloses everything claimed as applied above (see claim 7). In addition, Okada discloses a memory configured to store the optical information of the accessory (The in-EXT CPU 106 includes a storage unit 114 and has information for correcting the optical specific information transmitted from the interchangeable lens; see fig. 2 and paragraph 0041). 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/15/2022